DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16, 18-20 and 22-33 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without including “the antenna elements being arrayed together in-phase so that an elevation beam-width has a fixed electrical downtilt relative to a substantially horizontal reference plane,” which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   Claim 12 recites the limitation, “the antenna elements being coupled together in such a way that elevation beam-width is optimized relative to a horizon of the Earth.”  The claim language is broad and would include several different ways of optimizing elevation beam width. In particular, optimization may mean different things depending upon the application of the device, and there may be many different ways to achieve said optimization, but the full breadth of ways that beam width optimization may be achieved are not enabled.  Claims 13-16, 18-20 and 22-33 depend upon claim 12, and do not provide any critical features regarding how the elevation beam width is to be optimized. Therefore, claims 13-16, 18-20 and 22-33 are also not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-16, 18-20 and 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim attempts to define the invention by a desired result (“the antenna elements coupled together in such a way that elevation beam-width is optimized relative to a horizon of the Earth”).  The term "optimized" in claim 12 is a relative term which renders the claim indefinite.  The term "optimized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because it is unclear what is meant by “optimized,” because depending upon the desired function or use of a device, optimization may mean very different things.  For example, in some scenarios, one of ordinary skill in the art may want to maximize the bandwidth, whereas in other scenarios, one would want to minimize the bandwidth. Furthermore, the claim does not explicitly disclose how the antenna elements are physically arranged or fed to achieve the desired result of optimization.  
Claims 13-16, 18-20 and 22-33 depend upon claim 12, and do not provide any additional physical features that further disclose how the elevation beam width is optimized.  Based upon the specification, it appears that the elevation beam-width is optimized by arraying the antenna elements in phase such that the elevation beam width is reduced. However, this limitation is not included in any of the claims.
Claim 15 recites the limitation “at least one radio.” It is unclear whether this limitation refers to the three radios recited in claim 1, or an additional radio. Based upon the specification, 
Claim 27 recites the limitation "the fixed electrical downtilt" in line 1-2 and “the corporate feed” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 22-26 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2004/0155819 A1) in view of Jan et al. (US 2015/0256213 A1).
As to claim 12, Martin teaches a device, comprising: 
vertical surfaces (22, Fig. 1) arranged in a tubular configuration (Fig. 1B), each of the vertical surfaces comprising an antenna array (22, Figs. 1A-1B or 24, Fig. 3A) aligned along the vertical surfaces, the antenna arrays comprising vertically arranged antenna elements (28, Fig. 1A or 24 Fig. 3A), the antenna elements being arrayed through a feed network (202, Fig. 2), wherein the antenna elements are spaced apart from one another to increase antenna gain of the antenna arrays relative to a single antenna element, the antenna elements being coupled together in such a way that elevation beam-width is optimized relative to a horizon of the Earth  (“it is to be appreciated that a greater or lesser number of antenna elements can be provided in accordance 
Martin does not explicitly teach:
three radios coupled to the antenna arrays on the vertical surfaces via the feed network, said three radios comprise a first radio that operates at a 2.4 GHz band, a second radio that operates on a 5 GHz band, and a third radio that operates on 3.5 GHz band.
Jan teaches three radios coupled to the antenna arrays on the vertical surfaces via the feed network, said three radios comprise a first radio that operates at a 2.4 GHz band, a second radio that operates on a 5 GHz band, and a third radio (“As the total number of antenna sets increases, a radio-frequency transceiver system can transmit or receive radio-frequency signals with wider frequency range; consequently, if the transmission standard changes, the radio-frequency transceiver system still meets requirements for 2.4 GHz, 5 GHz or other frequency bands. For example, the radio-frequency transceiver system 62 as shown in FIG. 6B can transmit or receive radio-frequency signals in the frequency bands for 2.4 GHz, 5 GHz, 60 GHz and so on,” [0039]).
It would have been obvious to one of ordinary skill in the art to modify the antenna device or Martin by providing three radios, two of the radios operating at 2.4 GHz and 5 GHz, as taught by Jan so that the antenna device may be operational in the WLAN frequencies, as known in the art.
Jan does not teach the third radio operates on a 3.5 GHz band. However, Jan teaches that other frequency bands other than the examples provided may be employed, and one of ordinary skill in the art would have been motivated to modify the antenna device of Martin in view of Jan by providing a third radio operating on a 3.5 GHz band. One of ordinary skill in the art would 
As to claim 13, Martin teaches a chassis, wherein the antenna arrays are mounted onto the chassis (“mounting tube S,” [0102], Fig. 1B). 
As to claim 14, Martin does not explicitly teach a cylindrical housing (29, Fig. 1B) that surrounds the antenna arrays. Martin does teach a housing (29, Fig. 1B) that surrounds the antenna arrays having an octagonal prism shape rather than a cylindrical shape. It would have been obvious to one of ordinary skill in the art to modify the housing of Martin to a cylindrical housing, because the modification would be one of aesthetic design choice that would not substantially change the function of the antenna device.
As to claim 15, Martin teaches a radio board (32, Fig. 1B or 301, Fig. 3A) that comprises the at least one radio, the radio board being disposed inside the chassis. 
As to claims 16, Martin teaches at least eight ground plane substrates (40, 60, Fig. 3A-B) that comprise the antenna arrays (24, Fig. 3A-B). 
As to claim 22, Martin teaches the at least eight ground plane substrates are joined together to form an octagonal tubular member (Fig. 3A, “octagonal array of antennas,” [0115])).
As to claim 23, Martin teaches a first portion of the at least eight ground plane substrates comprises a first width and a second portion of the at least eight ground plane substrates comprises a second width (“as shown the panels of the antenna structure need not be equal in size,” [0121]).
As to claim 24, Martin does not explicitly teach the first portion of the at least eight ground plane substrates are disposed alternatingly with the second portion of the at least eight ground plane substrates.

It would have been obvious to one of ordinary skill in the art to modify the antenna device of Martin in view of Runyon such that the first portion of the at least eight ground plane substrates are disposed alternatingly with the second portion of the at least eight ground plane substrates, as taught by Jan. One of ordinary skill in the art would have been motivated to make the modification in order to increase coverage and system throughput, as taught by Jan (see para. [0039]).
As to claim 25, Martin teaches a portion of the at least eight ground plane substrates are disposed in parallel or perpendicularly to one another (top and bottom panels in Fig. 1B are parallel to each other, as are the top and bottom panels of Figs. 3A and 5A)
As to claim 26, Martin teaches a housing that surrounds the antenna arrays and the radio board (“the antenna 20 is surrounded by a protective covering or radome 26 to protect the antenna from the elements,” [0102]).
As to claim 30, Martin does not explicitly teach the elevation beamwidth is +/- 11.25 degrees relative to a horizontal axis, which comprises the horizon of the Earth at a location wherein the device is installed.
Martin does teach, “The antenna elements 28 shown may have a 60o azimuth beamwidth and it may be beneficial to use two (as shown) in a vertical array for 30 o elevation beamwidth, or 3 or 4 for 20o or 15 o beamwidth respectively,” [0121]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the antenna device of Martin such that the elevation beamwidth is 11.25o by increasing the number of elements in the vertical array. One of ordinary 
As to claim 31, Martin teaches the reduction of the elevation beam-width allows the device to have a 360 degree coverage while broadcasting along a more narrow elevation beam width where clients are located (“the multiple beam antenna can be shaped such that the directional antennas cover a full 360 degrees,” [0027]).
As to claim 32, Martin teaches the clients comprise user equipment (“a wireless communication network, such as a distributed wireless communication network involving a combination of access radio links and transit radio links,” [0021]).
As to claim 33, Martin does not the antenna arrays comprise 5 GHz arrays and an elevation beam width of the 5GHz antenna arrays is approximately +/- 5 degrees relative to the reference plane that is zero degrees.
	Jan teaches the antenna arrays comprise 5 GHz arrays (para. [0039]).
	It would have been obvious to one of ordinary skill in the art to modify the antenna device of Martin to provide 5 GHz arrays, as taught by Jan. One of ordinary skill in the art would have been motivated to make the modification so that the device may be used in the 5G WLAN frequency, as is well known in the art.
	Martin in view of Jan does not explicitly teach an elevation beam width of the 5GHz antenna arrays is approximately +/- 5 degrees relative to the reference plane that is zero degrees.
Martin does teach, “it may be beneficial to use two (as shown) in a vertical array for 30 o elevation beamwidth, or 3 or 4 for 20o or 15o beamwidth respectively,” [0121]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the antenna device of Martin such that the elevation beamwidth is +/- 5o by increasing the number of elements in the .

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2004/0155819 A1) in view of Jan et al. (US 2015/0256213 A1), further in view of Runyon et al. (US 2005/0012665 A1).
As to claim 27, Martin in view of Jan does not teach wherein the fixed electrical downtilt in the device reduces constructive interference at a terminal end of the corporate feed.
Runyon teaches the fixed electrical downtilt in the device reduces constructive interference at a terminal end of the corporate feed (“Although this particular antenna does not include the variable tilt bias feature, it is configured to implement a downtilt bias of approximately 4.5 degrees with a tilt range from two to seven degrees.  This is accomplished by varying the lengths of the transmission media trace legs to the antenna element of the sub-arrays using a center pivot method.  Specifically, the trace length adjustments from the nominal in-phase length can be expressed in terms the wavelength in the guide,” [0064]).
The limitation is considered a functional limitation because it attempts to define the invention by what it does, rather than what the invention actually is. Runyon teaches the same physical characteristics (differing the lengths of the wires interconnecting the antenna elements) as the instant invention which reduce the constructive interference at the terminal feed. 
It would have been obvious to one of ordinary skill in the art to modify the feed of Martin by providing the fixed electrical downtilt through in-phase feeding, as taught by Runyon. One of ordinary skill in the art would have been motivated to make the modification in order to reduce interference from sidelobes while also reducing the cost of the antenna device.
As to claim 29, Martin in view of Jan does not explicitly teach the antenna elements are arrayed together in-phase such that the elevation beam-width is reduced from  +/- 45 degrees to approximately +/- 22.5 degrees.
Runyon teaches an antenna array, wherein the antenna elements are arrayed together in-phase (“the lengths of the microstrip transmission media trace segments of the power distribution network 60 connecting the outputs of the beam forming network 40 with the antenna elements 50 are nominally selected to cause the signals to be in phase when they reach the antenna elements, which produces a beam pointed in the boresight direction of antenna… Fixed phase tilt bias phase shifters can be implemented through trace length adjustments to implement a desired fixed beam tilt bias,” [0052]).
It would have been obvious to modify the device of Martin by arraying the antenna elements together in phase, as taught by Runyon. One of ordinary skill in the art would have been motivated to make the modification to reduce the number of beam steering phase shifters, because the use of many phase shifters in the feed network is costly (see paragraph [0004]). Therefore, the modification would reduce the cost of the antenna device.
Runyon does not explicitly teach the elevation beam-width is reduced from  +/- 45 degrees to approximately +/- 22.5 degrees, but does teach that “providing a range of downtilt that spans an extent that is approximately equal to one half-power beam width of the antenna using one control device is advantageous in simplicity and cost,” [0051]. Therefore, Runyon does teach reducing an elevation beam-width by half.
It would have been obvious to one of ordinary skill in the art to modify the antenna of Martin by arraying the antenna elements in-phase such that the elevation beam-width is reduced from +/- 45 degrees to approximately +/- 22.5 degrees, because Runyon teaches that it is 
		
Claims 18-20 are rejected under 35 U.S.C. 103 as being obvious over Martin (US 2004/0155819 A1) in view of Jan et al. (US 2015/0256213 A1), further in view of Elson (US 10,028,154 B2).
As to claim 18, Martin in view of Jan does not explicitly teach a cylindrical cooling assembly associated with a terminal end of a cylindrical housing that covers the antenna arrays, the antenna arrays being mounted onto the cylindrical cooling assembly. 
Elson teaches a cylindrical cooling assembly (130, Fig. 3B) associated with a terminal end of a cylindrical housing (150, Fig. 3B) that covers the antenna arrays (100, Fig. 3A), the antenna arrays (100, Fig. 3A) being mounted onto the cylindrical cooling assembly (130, Fig. 3A).
It would have been obvious to one of ordinary skill in the art to modify the device of the combination of Martin and Jan, by providing a cylindrical cooling assembly associated with a terminal end of a cylindrical housing that covers the antenna arrays, the antenna arrays being mounted onto the cylindrical cooling assembly, as taught by Elson. One of ordinary skill in the art would have been motivated to make the modification in order to dissipate heat from the antenna and associated electronic components because it is well known in the art that when electronic components become overheated, their performance degrades.
As to claim 19, Martin in view of Jan does not teach the cylindrical cooling assembly is configured to couple with a mounting pole for mounting the device in a vertical orientation. 

It would have been obvious to one of ordinary skill in the art to modify the device of the combination of Martin and Jan by mounting the cooling assembly (130, Fig. 3A) on a mounting pole for mounting the device in a vertical direction, as taught by Elson. One of ordinary skill in the art would have been motivated to make the modification to minimize interference to the communications signals by mounting the antenna system on a mounting pole. 
As to claim 20, Martin in view of Jan does not explicitly teach a lighting ring coupled with the housing, the lighting ring displaying activated when the device is functioning. 
However, Martin does teach an LED aligned with a light pipe (Fig. 1B), and it would have been obvious to one of ordinary skill in the art to modify said light pipe with a lighting ring since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. In this case, the shape of the light indicator is changed from a light pipe to a lighting ring, which may be a design choice based upon aesthetic preferences but both the light pipe and the light ring are functionally the same, i.e. both provide a visual indicator of when the device is powered on.



Claims 28 is rejected under 35 U.S.C. 103 as being obvious over Martin (US 2004/0155819 A1) in view of Jan et al. (US 2015/0256213 A1), further in view of Elson (US 10,028,154 B2), further in view of Lopes et al. (US 7,436,373 B1).
As to claim 28, the combination of Martin, Jan and Elson, as modified does not explicitly teach the lightning ring illuminates with different colors depending on the operational status of the device.
Lopes teaches the lightning ring illuminates with different colors depending on the operational status of the device (“indicators 112, 114, 116, may also be a visual indicator, such as different color light emitting diode (LED) for each frequency,” col. 2, lines 60-61).
It would have been obvious to one of ordinary skill in the art to provide different colors to indicate the operational status of the device, as taught by Lopes. One of ordinary skill in the art would have been motivated to make the modification so that multiple different modes may be indicated by the lighting ring, rather than just the on/off mode of a single color light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/            Examiner, Art Unit 2845